                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION


DEVONTAE MARQUEZ RIVERS                                                     PETITIONER
ADC # 153025

V.                     CASE NO. 5:18-CV-00287-SWW-JTK


WENDY KELLEY, Director
Arkansas Department of Correction                                         RESPONDENT

                                     JUDGMENT

      Rivers’ petition for a writ of habeas corpus is dismissed with prejudice.



             IT IS SO ADJUDGED this 28th day of November, 2018.
                                                /s/Susan Webber Wright
                                                UNITED STATES DISTRICT JUDGE
